Notice of Pre-AIA  or AIA  Status
Claims 1-20 are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.
 
Response to Amendment
4.      The amendment filed on September 20, 2022 has been entered and considered by the examiner. By the amendment, claims 1, 3, 4, 6, 7, 11, 14, 15 and 17  are amended. Following Applicants amendments made, the 101 and 103 rejection of the claims are still Maintained.  The prior art rejection is modified.


Applicant arguments 101 rejection
Claims require that the system “receive operating data from one or more sensors of the earth-boring tool, the operating data including data being associated with sensed operating loads of the earth-boring tool.” The human mind is incapable of receiving operating data from any type of sensor as such data is provided to the system via electrical. Since these features cannot practically be performed in the mind, the claims are not directed to a mental process. Furthermore, under the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims should be evaluated to determine "whether the claim as a whole integrates the recited judicial exception into a practical application of the exception." The 2019 Revised Patent Subject Matter Eligibility Guidance clarifies that a claim that integrates an abstract idea into a practical application will "apply, rely on, or use" the abstract idea in a manner that "imposes a meaningful limit" on the abstract idea such that the claim "is more than a drafting effort designated to monopolize" the abstract idea.


Response to 35 USC 101 arguments
Applicant believe the amended claim do not overcome the current 101 rejection. The additional elements (step 2A prong 2) of receiving operating data from one or more sensors of the earth-boring tool, the operating data including data being associated with sensed operating loads of the earth-boring tool is recited as mere data gathering step and thus, it falls into the insignificant extra-solution activity to the judicial exception. (see MPEP § 2106.05(g)) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Applicant arguments 101 rejection
The present application as claimed, of the GUI is similar to Example vi. from MPEP 2106.04(A)(1), which recites “a method of rearranging icons on a graphical user interface (GUI) comprising the steps of: receiving a user selection to organize each icon based on the amount of use of each icon, determining the amount of use of each icon by using a processor to track the amount of memory allocated to the application associated with the icon over a period of time, and automatically moving the most used icons to a position in the GUI closest to the start icon of the computer system based on the determined amount of use." Thus, like example vi from MPEP 2106.04(A)(1), the GUI is dynamically updated to improve performance of the system for a user based on the dynamically updated GUI. Further, the combination of features claimed simultaneously provides operating loads in specific instances of time for an earth-boring tool to a user, illustrates an operating window for operating loads of the earth-boring tool, and illustrates whether the earth-boring tool is operating within or out of that operating window in those specific instances, where the operating window relates to a reliability of the earth-boring tool. This improvement does not attempt to capture all forms of illustrating operating loads of an earth-boring tool to a user, but rather only the specific combination of illustrating the reliability of the earth-boring tool utilizing the operating window as it relates to the operating loads of the earth-boring tool at specific instances of time, which improves the usability and performance of the system for a user, as noted above. Thus, the claims impose a meaningful limit on the abstract idea.
 As the claims are directed to a dynamically updated GUI and the claims impose a meaningful limit on the abstract idea, the claims integrate the recited judicial exception into a practical application of the exception.


Examiner response
Unlike the claim in example 37, the recitation of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices, the instant application is only displaying a contour plot in the GUI based on operating data representing the operating loads which is not improvement in the user interface as applicant argues. Displaying using graphical user interface is further adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) and requiring no more than a generic computer to perform generic computer functions (i.e. displaying). The additional element of GUI to monitor an earth-boring tool is mere instructions to implement an abstract idea on a generic computer and does not integrate the abstract idea into a practical application (See MPEP 2106.05(f). Operating window as claimed only shows the ranges of operating loads in those instant of time within which the earth-boring tool may operate from 0 to 100 reliability that is a mental process since it includes an evaluation or judgment that could be performed in the human mind or with the aid of pencil and paper.  
As such Examiner does NOT view that the claims 	
	-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e)



Response to prior art Arguments
Applicant arguments regarding the newly added limitations are addressed in the rejection below. See office action. Regarding the applicant argument of operating window, it is only computer display based on different operating loads under which equipment or tool operates. Also the examiner cited other references in PTO-892 (See Anyanwu, et al. "Optimized downhole mud motor delivers outstanding performance improvement in Alaska coiled tubing drilling." SPE/ICoTA Coiled Tubing & Well Intervention Conference and Exhibition. OnePetro, 2012-.Fig. 3, Operating stability window, WOB and RPM are optimized to operate in a stable condition)  that talks about operating window of earth boring tool under different operating conditions. 


Claim Objections
5.       Claims 3 is objected to because of the following informalities:
a. Claim 3 recites the limitation "simulation data based on simulation or laboratory testing…and the reliabilities,…are generated relative to simulated operating loads…”. Claims says contour plot is generated based on simulation data based on simulation (feature A) or laboratory testing(feature B), and the reliabilities are generated in response to feature A only. Since the claims requires to have either feature A or B for generating contour plot and hence, for the generation of reliabilities it must be in response to feature A or B. Appropriate correction is needed. 

Claim Rejections - 35 USC §101

6.     35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.        Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-20 are directed to system or device, which falls into the one of the statutory category.
 (Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites
generate a contour plot representing reliabilities of an earth-boring tool within a range of operating loads, the contour plot showing a range of reliabilities of the earth- boring tool from about 100 percent reliable to about 0 percent reliable, the contour plot defining an operational window comprising ranges of operating loads within which the earth-boring tool is anticipated to operate with about 100 percent reliability; (A person in the ordinary skill in the art can draw a contour plot provided with the data from the operating load conditions to represent reliability. Thus, the claim recites mental process since it includes an evaluation or judgment that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.)

 and 
responsive to determining that the operating data represents operating loads within the operational window, overlaying at least one first marker of a first color over the contour plot and responsive to determining that the operating data represents operating loads outside the operational window, overlaying at least one second marker of a second, different color over the contour plot, wherein each of the at least one first marker and the at least second marker represents an instance in time and represents operating loads of the earth-boring tool at that instance in time. (A person in the ordinary skill in the art can draw a contour plot provided with the data from the operating load conditions and based on mental evaluation, one can overlay the markers over the contour plot. Thus, the claim recites mental process since it includes an evaluation or judgment that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.)

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 1 recites the additional elements of receiving operating data from one or more sensors of the earth-boring tool, the operating data including data being associated with sensed operating loads of the earth-boring tool is recited as mere data gathering step and thus, it falls into the insignificant extra-solution activity to the judicial exception. (see MPEP § 2106.05(g)) The additional element of display in a graphical user interface is further adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) and requiring no more than a generic computer to perform generic computer functions (i.e. displaying). The additional element of GUI, processor and non-transitory computer storage medium to monitor an earth-boring tool is mere instructions to implement an abstract idea on a generic computer and does not integrate the abstract idea into a practical application (See MPEP 2106.05(f). The use of earth boring tool is no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).  Thus, the claim 1 is directed to abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of receiving operating data from one or more sensors of the earth-boring tool, the operating data including data being associated with sensed operating loads of the earth-boring tool is recited as mere data gathering step and thus, it falls into the insignificant extra-solution activity to the judicial exception. (see MPEP § 2106.05(g)) The additional element of display in a graphical user interface is further adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) and requiring no more than a generic computer to perform generic computer functions (i.e. displaying). The additional element of GUI, processor and non-transitory computer storage medium to monitor an earth-boring tool mere instructions to implement an abstract idea on a generic computer which does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (See MPEP 2106.05(f) The use of earth boring tool is no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). Thus, the claim 1 is not patent eligible.


Claim 2 and 19 further recites wherein the range of reliabilities is represented with a color gradient or grayscale gradient. It recites mental process since it includes an evaluation or judgment that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 3 further recites wherein the contour plot is generated based on simulation data from simulations or laboratory testing of drilling operations and the reliabilities including the operational window, are generated relative to simulated operating loads of multiple operating parameters. It recites mental process since it includes an evaluation or judgment that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 4 further recites wherein the contour plot is generated based on historical data from previously performed drilling operations and the reliabilities including the operational window, are generated relative to historical operating loads of multiple operating parameters. It recites mental process since it includes an evaluation or judgment that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 5 further recites after overlaying the plurality of markers over the contour plot in the GUI, detect a user interaction to change an operating parameter of the earth-boring tool due to risk indicated by at least one marker of the plurality of markers, the operating parameter including at least one drilling parameter chosen from weight-on-bit, torque, differential pressure and Krevs. It recites mental process since it includes an evaluation or judgment that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 6 and 14 further recites wherein overlaying a plurality of markers over the contour plot comprises overlaying one or more markers of the plurality of markers in the first color when, based at least in part on the operating loads represented in the one or more markers, the earth-boring tool is at low risk of failure. It recites mental process since it includes an evaluation or judgment that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 7 and 15 further recites overlaying at least one additional marker of the plurality of markers in the second color when, based at least in part on the operating loads represented in the at least one additional marker, the earth-boring tool is at high risk of failure. It recites mental process since it includes an evaluation or judgment that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 8 further recites wherein the range of operating loads comprises a range of torque and a range of weight-on-bit, and wherein each marker of the plurality of markers represents an applied torque and applied weight-on-bit of the earth-boring tool at the instance in time represented by the marker. It is only the description of applied load used in the process. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 9 further recites wherein data for the operating loads for the plurality of markers is acquired from a surface control unit of a drilling assembly. It is mere data gathering step thus falls under insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g)). The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 10 further recites wherein data for the operating loads for the plurality of markers is acquired from sensors disposed downhole on the earth-boring tool. It is mere data gathering step using generic sensor thus falls under insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g)). The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 11 recites
generate a contour plot representing reliabilities of an earth-boring tool within a range of operating loads, the contour plot defining an operational window comprising ranges of operating loads within which the earth-boring tool is anticipated to operate with about 100 percent reliability; (A person in the ordinary skill in the art can draw a contour plot provided with the data from the operating load conditions to represent reliability. Thus, the claim recites mental process since it includes an evaluation or judgment that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.)

 and 
responsive to determining that the operating data represents operating loads within the operational window, overlaying at least one first marker of a first color over the contour plot and responsive to determining that the operating data represents operating loads outside the operational window, overlaying at least one second marker of a second, different color over the contour plot, wherein each of the at least one first marker and the at least second marker represents an instance in time and represents operating loads of the earth-boring tool at that instance in time and shift the contour plot based at least in part on a cumulative amount of damage experienced by the earth-boring tool. (A person in the ordinary skill in the art can draw a contour plot provided with the data from the operating load conditions and based on mental evaluation, one can overlay the markers over the contour plot and shift the contour plot. Thus, the claim recites mental process since it includes an evaluation or judgment that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.)

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 11 recites the additional elements of receiving operating data from one or more sensors of the earth-boring tool, the operating data including data being associated with sensed operating loads of the earth-boring tool is recited as mere data gathering step and thus, it falls into the insignificant extra-solution activity to the judicial exception. (see MPEP § 2106.05(g)) The additional element of display in a graphical user interface is further adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) and requiring no more than a generic computer to perform generic computer functions (i.e. displaying). The additional element of GUI, processor and non-transitory computer storage medium to monitor an earth-boring tool is mere instructions to implement an abstract idea on a generic computer and does not integrate the abstract idea into a practical application (See MPEP 2106.05(f). The use of earth boring tool is no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).  Thus, the claim 11 is directed to abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of receiving operating data from one or more sensors of the earth-boring tool, the operating data including data being associated with sensed operating loads of the earth-boring tool is recited as mere data gathering step and thus, it falls into the insignificant extra-solution activity to the judicial exception. (see MPEP § 2106.05(g)) The additional element of display in a graphical user interface is further adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) and requiring no more than a generic computer to perform generic computer functions (i.e. displaying). The additional element of GUI, processor and non-transitory computer storage medium to monitor an earth-boring tool mere instructions to implement an abstract idea on a generic computer which does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (See MPEP 2106.05(f) The use of earth boring tool is no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). Thus, the claim 11 is not patent eligible.


Claim 12 further recites determine the cumulative damage experienced by the earth-boring tool based at least in part on simulation data from simulations of drilling operations. It recites mental process since it includes an evaluation or judgment that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 13 further recites determine the cumulative damage experienced by the earth-boring tool based at least in part on historical data from previously performed drilling operations. It recites mental process since it includes an evaluation or judgment that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. 

Claim 16 further recites wherein shifting the contour plot based at least in part on a cumulative amount of damage comprises shrinking an operational window of the contour plot. It recites mental process since it includes an evaluation or judgment that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. 

Claim 17 recites
generate a contour plot representing reliabilities of an earth-boring tool within a range of operating loads, the contour plot defining an operational window comprising ranges of operating loads within which the earth-boring tool is anticipated to operate with about 100 percent reliability; (A person in the ordinary skill in the art can draw a contour plot provided with the data from the operating load conditions to represent reliability. Thus, the claim recites mental process since it includes an evaluation or judgment that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.)

 and 
responsive to determining that the operating data represents operating loads within the operational window, overlaying at least one first marker of a first color over the contour plot, wherein the at least one first marker represents a first instant in time, representing a first operating load of the earth-boring tool at that instant of time, and having the second color indicating risk  and responsive to determining that the operating data represents operating loads outside the operational window, overlaying at least one second marker of a second, different color over the contour plot, wherein the at least one second marker represents a second instant in time, representing a second operating load of the earth-boring tool at that instant of time, and having the second color indicating risk and shift the contour plot including shifting the operational window based at least in part on a cumulative amount of damage experienced by the earth-boring tool. (A person in the ordinary skill in the art can draw a contour plot provided with the data from the operating load conditions and based on mental evaluation, one can overlay the markers over the contour plot and shift the contour plot. Thus, the claim recites mental process since it includes an evaluation or judgment that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.)

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 17 recites the additional elements of receiving operating data from one or more sensors of the earth-boring tool, the operating data including data being associated with sensed operating loads of the earth-boring tool is recited as mere data gathering step and thus, it falls into the insignificant extra-solution activity to the judicial exception. (see MPEP § 2106.05(g)) The additional element of display in a graphical user interface is further adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) and requiring no more than a generic computer to perform generic computer functions (i.e. displaying). The additional element of GUI, processor and non-transitory computer storage medium to monitor an earth-boring tool is mere instructions to implement an abstract idea on a generic computer and does not integrate the abstract idea into a practical application (See MPEP 2106.05(f). The use of earth boring tool is no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).  Thus, the claim 17 is directed to abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of receiving operating data from one or more sensors of the earth-boring tool, the operating data including data being associated with sensed operating loads of the earth-boring tool is recited as mere data gathering step and thus, it falls into the insignificant extra-solution activity to the judicial exception. (see MPEP § 2106.05(g)) The additional element of display in a graphical user interface is further adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) and requiring no more than a generic computer to perform generic computer functions (i.e. displaying). The additional element of GUI, processor and non-transitory computer storage medium to monitor an earth-boring tool mere instructions to implement an abstract idea on a generic computer which does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (See MPEP 2106.05(f) The use of earth boring tool is no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). Thus, the claim 17 is not patent eligible.


Claim 18 further recites wherein the shift of the contour plot is based at least partially on an age of the earth-boring tool. It recites mental process since it includes an evaluation that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. 


Claim 20 further recites wherein the range of operating loads comprises a range of torque and a range of weight-on-bit. It is only the description of range of operating loads used in the process. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.



Claim Rejections - 35 USC § 103
8.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.       Claims 1-2, 5-11, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable TOTI et al. (PUB NO: US 2016035614 A) in view of Reckmann et al. ("MWD failure rates due to drilling dynamics.", 2010) ) and further in view of Aized et al. ("Quality improvement of deep-hole drilling process of AISI D2." The International Journal of Advanced Manufacturing Technology 69.9 (2013))

Regarding claim 1
TOTI teaches an earth-boring tool monitoring system,( see para 27-28-the system 100 may also comprise or more sensors that monitor the operating conditions of the system 100 in real-time or near real-time. The drilling system 100 may comprise a control unit 160 positioned at the surface 106. Controllable elements may comprise drilling equipment whose operating states can be altered or modified through an electronic control signals. An operator may interact with the controllable elements through the control unit 160 to alter the drilling parameters of the system 100. For example, an operator may set the drill bit RPM at a particular value)

comprising: at least one processor; and at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the system to: (fig 10 and para 50)

generate and display in a graphical user interface a contour plot, (See para 47 and fig 9- FIG. 9 is a diagram illustrating an example workflow for generating and reviewing a contour map. At block 903, a surface control unit 950 located at the drilling site may receive the real-time data and display the data in a GUI. The displayed data may comprise the raw data set captured from the drilling operation. At any time before, during, or after the real-time data is displayed in the GUI at block 903)

the contour defining an operational window comprising ranges of operating loads(see fig 4-6- FIG. 4 is a diagram of an example multi-dimensional real-time or near real-time contour map that visualizes the operational parameters resulting from combinations of drilling parameters over particular data ranges.)

receiving operating data from one or more sensors of the earth-boring tool, the operating data including data being associated with sensed operating loads of the earth-boring tool. (see para 22- The LWD/MWD elements 120 a may comprise downhole instruments, including sensors, that continuously or intermittently monitor downhole conditions, drilling parameters, and other formation data. Information generated by the LWD/MWD element 120 a may be stored while the instruments are downhole and recovered at the surface later, or communicated to the surface using telemetry system 120 b..)

responsive to determining that the operating data represents operating loads within the operational window, (see para 29- Generally, the operator may attempt to maintain the operating conditions in optimal ranges by searching for and identifying optimal combinations of drilling parameters.  see para 38-39-The location and distribution of the indicators 502 within the map 500 may be used to determine the performance of the operator. For example, if the indicators 502 are clustered within an area in the map 500 with a relatively high ROP, then the operator was generally successful in identifying and maintaining optimal combinations of drilling parameters)

Examiner note: Within the map 500 (that is operational window), operator attempt to find a operating loads data in optimal ranges. If the operator is successful in finding the optimal ranges for the operating loads data then they are within the operational window and indicates a low risk to the earth-boring tool. 

overlaying at least one first marker of a first color over the contour plot in the GUI. (see para 35-38- the map 500 plots ROP values as a color gradient at combinations of WOB and RPM values that are plotted on the x- and y-axes, respectively.  The location and distribution of the indicators 502 within the map 500 may be used to determine the performance of the operator. For example, if the indicators 502 are clustered within an area in the map 500 with a relatively high ROP, then the operator was generally successful in identifying and maintaining optimal combinations of drilling parameters. If, on the other hand, the indicators 502 are spread out or generally clustered within an area of the map 500 with relatively low 502, then the operator was generally not successful in identifying and maintaining optimal combinations of drilling parameters. The processor may then display indicators for each combination of drilling parameters with a number of occurrences above a certain percentage of the total number of entries in the selected raw data set. This percentage may be set by a user of the information handling system, such as an operation, through GUI.)

Examiner note: Color gradient specifies a range of position-dependent colors, usually used to fill a region. Successful corresponds to low risk of failure. Indicators represents plurality of markers in the map. 
responsive to determining that the operating data represents operating loads outside the operational window, (see para 29- Generally, the operator may attempt to maintain the operating conditions in optimal ranges by searching for and identifying optimal combinations of drilling parameters.  see para 38-The location and distribution of the indicators 502 within the map 500 may be used to determine the performance of the operator. If, on the other hand, the indicators 502 are spread out or generally clustered within an area of the map 500 with relatively low 502, then the operator was generally not successful in identifying and maintaining optimal combinations of drilling parameters.)

Examiner note: Within the map 500 (that is operational window), operator attempt to find an operating loads data in optimal ranges. If the operator is not successful in finding the optimal ranges for the operating loads data then they are outside the operational window and indicates a high risk to the earth-boring tool. 

overlaying at least one second marker of a second, different color over the contour plot in the GUI (see para 35-38- the map 500 plots ROP values as a color gradient at combinations of WOB and RPM values that are plotted on the x- and y-axes, respectively. The location and distribution of the indicators 502 within the map 500 may be used to determine the performance of the operator. For example, if the indicators 502 are clustered within an area in the map 500 with a relatively high ROP, then the operator was generally successful in identifying and maintaining optimal combinations of drilling parameters. If, on the other hand, the indicators 502 are spread out or generally clustered within an area of the map 500 with relatively low 502, then the operator was generally not successful in identifying and maintaining optimal combinations of drilling parameters. This percentage may be set by a user of the information handling system, such as an operation, through GUI.)

Examiner note: Color gradient specifies a range of position-dependent colors, usually used to fill a region. Unsuccessful corresponds to high risk of failure of earth-boring tool.
wherein each of the at least one first marker and the at least second marker represents an instance in time and represents operating loads of the earth-boring tool at that instance in time. (see para 35-38-FIG. 4-5 is a diagram illustrating an example contour map with an overlay, according to aspects of the present disclosure. In the embodiment shown, however, the map 500 comprises indicators 502 plotted at certain combinations of drilling parameters within the map 500. The processor may then display indicators for each combination of drilling parameters with a number of occurrences above a certain percentage of the total number of entries in the selected raw data set. Also see para 33- one drilling parameter (WOB) is plotted on an x-axis of the map 400, another drilling parameter (drill bit RPM) is plotted on a y-axis of the map 400, and the operating condition (ROP) resulting from the combination of drilling parameter values resulting from the combination of drilling parameter values corresponding to a given x/y coordinate on the map 400 is plotted as a color gradient at that position)

TOTI does not teach a contour plot representing reliabilities of an earth-boring tool within a range of operating loads, the contour plot showing a range of reliabilities of the earth- boring tool from about 100 percent reliable to about 0 percent reliable, the contour plot defining an operational window comprises range of operating loads within which the earth-boring tool is anticipated to operate with about 100 percent reliability, the contour plot defining an operational window comprising ranges of operating loads with which the earth-boring tool is anticipated to operate with about 100 percent reliability. 

In the related field of invention, Reckmann teaches a contour plot representing reliabilities of an earth-boring tool within a range of operating loads,(see page 1-2- Reliable operation consists, therefore, of combining knowledge of the operating limits of MWD and LWD tools with real-time condition monitoring. Most reliability-based risk analysis techniques are founded on the premise that given a sample of failure times, it is possible to derive a probability distribution function that quantifies reliability as a function of time. Once this probability distribution function is known, then it is possible to estimate values such as reliability or failure probability at a given time. See section tool failures and fig 4-5-To establish a map from time and vibration load to probability of tool failure,)

    PNG
    media_image1.png
    644
    1183
    media_image1.png
    Greyscale


Examiner note: Reckmann to display(contour plot) relationship  between independent variable and a dependent variable. The graph shows the failure rate (or reliabilities) of the tool depends on the two variables(drilling hours and lateral acceleration).

the contour plot showing a range of reliabilities of the earth- boring tool from about 100 percent reliable to about 0 percent reliable;(see fig 4-5)

    PNG
    media_image2.png
    405
    516
    media_image2.png
    Greyscale


Examiner note: Failure rate 0 corresponds to the 100 reliability and 1 corresponds to 0 reliability. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of real-time performance analyzer for drilling operations as disclosed by TOTI to include the contour plot showing a range of reliabilities of the earth- boring tool from about 100 percent reliable to about 0 percent reliable as taught by Reckmann in the system of TOTI in order to establish the link between MWD or LWD tool failure, and drilling dynamics. With this knowledge, it is possible to reduce failure rates and costs with real-time monitoring of downhole drilling dynamics.. (See Abstract, Reckmann)


TOTI teaches the contour plot defining an operational window comprising ranges of operating loads however the combination of TOTI and Reckamann does not teach with which the earth-boring tool is anticipated to operate with about 100 percent reliability. 

In the related field of invention, Aized teaches earth-boring tool is anticipated to operate with about 100 reliability. (see page 2500-Desirability function assesses how well a combination of input variables satisfies the goals we have defined for the responses. Individual desirability evaluates how the settings optimize a single response while composite desirability evaluates how the settings optimize a set of responses overall. The desirability function has a range of 0 to 1. One represents the ideal case while zero indicates that one or more responses are lying outside their permitted range. The response surfaces show variation of input factor against desirability function values (Fig. 12) The shape of desirability function can be changed by assigning additional weights to give added emphasis to the upper/lower bounds, or to emphasize the target value.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of real-time performance analyzer for drilling operations as disclosed by TOTI to include earth-boring tool is anticipated to operate with about 100 reliability as taught by Aized in the system of TOTI and Reckmann in order to o investigate and improve deep-hole drilling process. Deep-hole drilling is a relatively complex drilling production process due to the high-hole diameter to length ratio which makes the tool shaft prone to vibration and results typically in low-quality holes from geometry and surface finish viewpoints. The drilling is performed on a high speed, high chromium die steel alloyed with molybdenum and vanadium AISI D2 using a high-speed steel drill bit. The study has been extended to optimize the drilling process by using response surface method. The best combination of input process parameters is achieved to improve the process quality. (See Abstract and conclusion, Aized)

Regarding claim 2 and 19 
TOTI does not teach wherein the range of reliabilities is represented with a color gradient or grayscale gradient.(see fig 4-5)
However, Reckmann further teaches wherein the range of reliabilities is represented with a color gradient or grayscale gradient.(see fig 4-5)
Regarding claim 5
TOTI further teaches after overlaying the plurality of markers over the contour plot in the GUI, detect a user interaction to change an operating parameter of the earth-boring tool due to risk indicated by at least one marker of the plurality of markers, the operating parameter including at least one drilling parameter chosen from weight-on-bit, torque, differential pressure and Krevs;( See para 30- the performance of a drilling operation may be analyzed through the generation of multi-dimensional real-time or near real-time contour maps that visualize the operational parameters resulting from combinations of drilling parameters set by the operator over data ranges set by the operator or another user. see para 40- Pre-processing the raw data set may comprise removing outlier data points from the raw data set, including any drilling parameter combinations whose frequency and/or duration of use fall below a certain threshold and any drilling parameter combinations/operating condition values that fall outside of the numerical ranges to be displayed in the map. For example, minimum and maximum drilling parameter values (e.g. WOBmin/WOBmax and drill bit RPMmin/drill bit RPMmax) and a range of operating condition values may be set by a user and values outside of those ranges may be excluded from the data set.)

in response to detecting the user interaction, change the operating parameter of the earth-boring tool. (see para 40- Pre-processing the raw data set may comprise removing outlier data points from the raw data set, including any drilling parameter combinations whose frequency and/or duration of use fall below a certain threshold and any drilling parameter combinations/operating condition values that fall outside of the numerical ranges to be displayed in the map. For example, minimum and maximum drilling parameter values (e.g. WOBmin/WOBmax and drill bit RPMmin/drill bit RPMmax) and a range of operating condition values may be set by a user and values outside of those ranges may be excluded from the data set..)


Regarding claim 6 
TOTI further teaches wherein overlaying a plurality of markers over the contour plot comprises overlaying one or more markers of the plurality of markers in the first color when, based at least in part on the operating loads represented in the one or more markers, the earth-boring tool is at low risk of failure. (see para 35-38- the map 500 plots ROP values as a color gradient at combinations of WOB and RPM values that are plotted on the x- and y-axes, respectively.  The location and distribution of the indicators 502 within the map 500 may be used to determine the performance of the operator. For example, if the indicators 502 are clustered within an area in the map 500 with a relatively high ROP, then the operator was generally successful in identifying and maintaining optimal combinations of drilling parameters. If, on the other hand, the indicators 502 are spread out or generally clustered within an area of the map 500 with relatively low 502, then the operator was generally not successful in identifying and maintaining optimal combinations of drilling parameters.)


Examiner note: Color gradient specifies a range of position-dependent colors, usually used to fill a region. Successful corresponds to low risk of failure. 



Regarding claim 7
TOTI further teaches overlaying at least one additional marker of the plurality of markers in the second color when, based at least in part on the operating loads represented in the at least one additional marker, the earth-boring tool is at high risk of failure. (see para 35-38- the map 500 plots ROP values as a color gradient at combinations of WOB and RPM values that are plotted on the x- and y-axes, respectively. The location and distribution of the indicators 502 within the map 500 may be used to determine the performance of the operator. For example, if the indicators 502 are clustered within an area in the map 500 with a relatively high ROP, then the operator was generally successful in identifying and maintaining optimal combinations of drilling parameters. If, on the other hand, the indicators 502 are spread out or generally clustered within an area of the map 500 with relatively low 502, then the operator was generally not successful in identifying and maintaining optimal combinations of drilling parameters.).)


Regarding claim 8
TOTI further teaches wherein the range of operating loads comprises a range of torque and a range of weight-on-bit, (see para 29 and fig 4-5- The drilling parameters of the system 100 set by the operator may affect the operating conditions of the system 100. For example, the ROP of the drilling assembly, the torque at the drill bit, and the SPP may depend, in part, on the WOB, flow rate, and drill bit RPM.)
and wherein each marker of the plurality of markers represents an applied torque and applied weight-on-bit of the earth-boring tool at the instance in time represented by the marker. (see para 29- The drilling parameters of the system 100 set by the operator may affect the operating conditions of the system 100. For example, the ROP of the drilling assembly, the torque at the drill bit, and the SPP may depend, in part, on the WOB, flow rate, and drill bit RPM. see para 36- the indicators 502 may correspond, for example, to the combinations of drilling parameters that the operator used over some minimum threshold of time and/or depth)                  


Regarding claim 9
TOTI further teaches wherein data for the operating loads for the plurality of markers is acquired from a surface control unit of a drilling assembly. (see para 47 -At block 903, a surface control unit 950 located at the drilling site may receive the real-time data and display the data in a GUI. The displayed data may comprise the raw data set captured from the drilling operation. At block 952, the operator or another user, such as a drilling engineer, may manipulate the contour map to identify trends in the operating conditions)

Regarding claim 10
TOTI further teaches wherein data for the operating loads for the plurality of markers is acquired from sensors disposed downhole on the earth-boring tool. (see para 22- The LWD/MWD elements 120a may comprise downhole instruments, including sensors, that continuously or intermittently monitor downhole conditions, drilling parameters, and other formation data)


Regarding claim 11
TOTI teaches an earth-boring tool monitoring system,( see para 27-28-the system 100 may also comprise or more sensors that monitor the operating conditions of the system 100 in real-time or near real-time. The drilling system 100 may comprise a control unit 160 positioned at the surface 106. Controllable elements may comprise drilling equipment whose operating states can be altered or modified through an electronic control signals. An operator may interact with the controllable elements through the control unit 160 to alter the drilling parameters of the system 100. For example, an operator may set the drill bit RPM at a particular value)

comprising: at least one processor; and at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the system to: (fig 10 and para 50)

generate and display in a graphical user interface a contour plot, (See para 47 and fig 9- FIG. 9 is a diagram illustrating an example workflow for generating and reviewing a contour map. At block 903, a surface control unit 950 located at the drilling site may receive the real-time data and display the data in a GUI. The displayed data may comprise the raw data set captured from the drilling operation. At any time before, during, or after the real-time data is displayed in the GUI at block 903)

the contour defining an operational window comprising ranges of operating loads(see fig 4-6- FIG. 4 is a diagram of an example multi-dimensional real-time or near real-time contour map that visualizes the operational parameters resulting from combinations of drilling parameters over particular data ranges.)

receiving operating data from one or more sensors of the earth-boring tool, the operating data including data being associated with sensed operating loads of the earth-boring tool. (see para 22- The LWD/MWD elements 120 a may comprise downhole instruments, including sensors, that continuously or intermittently monitor downhole conditions, drilling parameters, and other formation data. Information generated by the LWD/MWD element 120 a may be stored while the instruments are downhole and recovered at the surface later, or communicated to the surface using telemetry system 120 b..)

responsive to determining that the operating data represents operating loads within the operational window, (see para 29- Generally, the operator may attempt to maintain the operating conditions in optimal ranges by searching for and identifying optimal combinations of drilling parameters.  see para 38-39-The location and distribution of the indicators 502 within the map 500 may be used to determine the performance of the operator. For example, if the indicators 502 are clustered within an area in the map 500 with a relatively high ROP, then the operator was generally successful in identifying and maintaining optimal combinations of drilling parameters)

Examiner note: Within the map 500 (that is operational window), operator attempt to find a operating loads data in optimal ranges. If the operator is successful in finding the optimal ranges for the operating loads data then they are within the operational window and indicates a low risk to the earth-boring tool. 

overlaying at least one first marker of a first color over the contour plot in the GUI. (see para 35-38- the map 500 plots ROP values as a color gradient at combinations of WOB and RPM values that are plotted on the x- and y-axes, respectively.  The location and distribution of the indicators 502 within the map 500 may be used to determine the performance of the operator. For example, if the indicators 502 are clustered within an area in the map 500 with a relatively high ROP, then the operator was generally successful in identifying and maintaining optimal combinations of drilling parameters. If, on the other hand, the indicators 502 are spread out or generally clustered within an area of the map 500 with relatively low 502, then the operator was generally not successful in identifying and maintaining optimal combinations of drilling parameters. The processor may then display indicators for each combination of drilling parameters with a number of occurrences above a certain percentage of the total number of entries in the selected raw data set. This percentage may be set by a user of the information handling system, such as an operation, through GUI.)


Examiner note: Color gradient specifies a range of position-dependent colors, usually used to fill a region. Successful corresponds to low risk of failure. Indicators represents plurality of markers in the map. 


responsive to determining that the operating data represents operating loads outside the operational window, (see para 29- Generally, the operator may attempt to maintain the operating conditions in optimal ranges by searching for and identifying optimal combinations of drilling parameters.  see para 38-The location and distribution of the indicators 502 within the map 500 may be used to determine the performance of the operator. If, on the other hand, the indicators 502 are spread out or generally clustered within an area of the map 500 with relatively low 502, then the operator was generally not successful in identifying and maintaining optimal combinations of drilling parameters.)


Examiner note: Within the map 500 (that is operational window), operator attempt to find an operating loads data in optimal ranges. If the operator is not successful in finding the optimal ranges for the operating loads data then they are outside the operational window and indicates a high risk to the earth-boring tool. 


overlaying at least one second marker of a second, different color over the contour plot in the GUI (see para 35-38- the map 500 plots ROP values as a color gradient at combinations of WOB and RPM values that are plotted on the x- and y-axes, respectively. The location and distribution of the indicators 502 within the map 500 may be used to determine the performance of the operator. For example, if the indicators 502 are clustered within an area in the map 500 with a relatively high ROP, then the operator was generally successful in identifying and maintaining optimal combinations of drilling parameters. If, on the other hand, the indicators 502 are spread out or generally clustered within an area of the map 500 with relatively low 502, then the operator was generally not successful in identifying and maintaining optimal combinations of drilling parameters. This percentage may be set by a user of the information handling system, such as an operation, through GUI.)

Examiner note: Color gradient specifies a range of position-dependent colors, usually used to fill a region. Unsuccessful corresponds to high risk of failure of earth-boring tool. 


wherein each of the at least one first marker and the at least second marker represents an instance in time and represents operating loads of the earth-boring tool at that instance in time. (see para 35-38-FIG. 4-5 is a diagram illustrating an example contour map with an overlay, according to aspects of the present disclosure. In the embodiment shown, however, the map 500 comprises indicators 502 plotted at certain combinations of drilling parameters within the map 500. The processor may then display indicators for each combination of drilling parameters with a number of occurrences above a certain percentage of the total number of entries in the selected raw data set. Also see para 33- one drilling parameter (WOB) is plotted on an x-axis of the map 400, another drilling parameter (drill bit RPM) is plotted on a y-axis of the map 400, and the operating condition (ROP) resulting from the combination of drilling parameter values resulting from the combination of drilling parameter values corresponding to a given x/y coordinate on the map 400 is plotted as a color gradient at that position)

TOTI does not teach a contour plot representing reliabilities of an earth-boring tool within a range of operating loads, the contour plot showing a range of reliabilities of the earth- boring tool, the contour plot defining an operational window comprises range of operating loads within which the earth-boring tool is anticipated to operate with about 100 percent reliability, the contour plot defining an operational window comprising ranges of operating loads with which the earth-boring tool is anticipated to operate with about 100 percent reliability and shift the contour plot based at least in part on a cumulative amount of damage experienced by the earth-boring tool. 



In the related field of invention, Reckmann teaches a contour plot representing reliabilities of an earth-boring tool within a range of operating loads,(see page 1-2- Reliable operation consists, therefore, of combining knowledge of the operating limits of MWD and LWD tools with real-time condition monitoring. Most reliability-based risk analysis techniques are founded on the premise that given a sample of failure times, it is possible to derive a probability distribution function that quantifies reliability as a function of time. Once this probability distribution function is known, then it is possible to estimate values such as reliability or failure probability at a given time. See section tool failures and fig 4-5-To establish a map from time and vibration load to probability of tool failure,)

    PNG
    media_image1.png
    644
    1183
    media_image1.png
    Greyscale


Examiner note: Reckmanm to display(contour plot) relationship  between independent variable and a dependent variable. The graph shows the failure rate (or reliabilities) of the tool depends on the two variables(drilling hours and lateral acceleration).

shift the contour plot based at least in part on a cumulative amount of damage experienced by the earth-boring tool. (See page 7 and fig 5- The white area in the failure rate versus lateral 1second RMS acceleration and time diagram represent combinations of parameters (g-threshold and time) where no data is available. These combinations are never reached because they are either physically not possible or the tools had already failed. The boundary of the colored area, therefore, represents the operating limit of the tools – it is where tools are overloaded and thus fail with the highest probability. The probability of a failure then decreases to lower values in the time-load parameter space.  Within the area with lower failure rate, the minimum is a failure rate of about 0.2. The reason is that the failed runs do not only operate at high acceleration levels, but also spend a portion of time at low acceleration levels.)

Examiner note: As shown in fig 5 the contour chart is shifted to the right due to the increase in acceleration levels and amount of time in drilling and the red color indicates the maximum cumulative damage.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of real-time performance analyzer for drilling operations as disclosed by TOTI to include the contour plot showing a range of reliabilities of the earth- boring tool and shift the contour plot based at least in part on a cumulative amount of damage experienced by the earth-boring tool as taught by Reckmann in the system of TOTI in order to establish the link between MWD or LWD tool failure, and drilling dynamics. With this knowledge, it is possible to reduce failure rates and costs with real-time monitoring of downhole drilling dynamics.. (See Abstract, Reckmann)


TOTI teaches the contour plot defining an operational window comprising ranges of operating loads however the combination of TOTI and Reckmann does not teach with which the earth-boring tool is anticipated to operate with about 100 percent reliability. 

In the related field of invention, Aized teaches earth-boring tool is anticipated to operate with about 100 reliability. (see page 2500-Desirability function assesses how well a combination of input variables satisfies the goals we have defined for the responses. Individual desirability evaluates how the settings optimize a single response while composite desirability evaluates how the settings optimize a set of responses overall. The desirability function has a range of 0 to 1. One represents the ideal case while zero indicates that one or more responses are lying outside their permitted range. The response surfaces show variation of input factor against desirability function values (Fig. 12) The shape of desirability function can be changed by assigning additional weights to give added emphasis to the upper/lower bounds, or to emphasize the target value.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of real-time performance analyzer for drilling operations as disclosed by TOTI to include earth-boring tool is anticipated to operate with about 100 reliability as taught by Aized in the system of TOTI and Reckmann in order to investigate and improve deep-hole drilling process. Deep-hole drilling is a relatively complex drilling production process due to the high-hole diameter to length ratio which makes the tool shaft prone to vibration and results typically in low-quality holes from geometry and surface finish viewpoints. The drilling is performed on a high speed, high chromium die steel alloyed with molybdenum and vanadium AISI D2 using a high-speed steel drill bit. The study has been extended to optimize the drilling process by using response surface method. The best combination of input process parameters is achieved to improve the process quality. (See Abstract and conclusion, Aized)


Regarding claim 14
TOTI further teaches wherein overlaying a plurality of markers over the contour plot comprises overlaying one or more markers of the plurality of markers in the first color when, based at least in part on the operating loads represented in the one or more markers, the earth-boring tool is at low risk of failure. (see para 35-38- the map 500 plots ROP values as a color gradient at combinations of WOB and RPM values that are plotted on the x- and y-axes, respectively.  The location and distribution of the indicators 502 within the map 500 may be used to determine the performance of the operator. For example, if the indicators 502 are clustered within an area in the map 500 with a relatively high ROP, then the operator was generally successful in identifying and maintaining optimal combinations of drilling parameters. If, on the other hand, the indicators 502 are spread out or generally clustered within an area of the map 500 with relatively low 502, then the operator was generally not successful in identifying and maintaining optimal combinations of drilling parameters.)


Examiner note: Color gradient specifies a range of position-dependent colors, usually used to fill a region. Successful corresponds to low risk of failure. 


Regarding claim 15
TOTI further teaches overlaying at least one additional marker of the plurality of markers in the second color when, based at least in part on the operating loads represented in the at least one additional marker, the earth-boring tool is at high risk of failure. (see para 35-38- the map 500 plots ROP values as a color gradient at combinations of WOB and RPM values that are plotted on the x- and y-axes, respectively. The location and distribution of the indicators 502 within the map 500 may be used to determine the performance of the operator. For example, if the indicators 502 are clustered within an area in the map 500 with a relatively high ROP, then the operator was generally successful in identifying and maintaining optimal combinations of drilling parameters. If, on the other hand, the indicators 502 are spread out or generally clustered within an area of the map 500 with relatively low 502, then the operator was generally not successful in identifying and maintaining optimal combinations of drilling parameters.).)




Regarding claim 17
TOTI teaches an earth-boring tool monitoring system,( see para 27-28-the system 100 may also comprise or more sensors that monitor the operating conditions of the system 100 in real-time or near real-time. The drilling system 100 may comprise a control unit 160 positioned at the surface 106. Controllable elements may comprise drilling equipment whose operating states can be altered or modified through an electronic control signals. An operator may interact with the controllable elements through the control unit 160 to alter the drilling parameters of the system 100. For example, an operator may set the drill bit RPM at a particular value)

comprising: at least one processor; and at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the system to: (fig 10 and para 50)

generate and display in a graphical user interface a contour plot, (See para 47 and fig 9- FIG. 9 is a diagram illustrating an example workflow for generating and reviewing a contour map. At block 903, a surface control unit 950 located at the drilling site may receive the real-time data and display the data in a GUI. The displayed data may comprise the raw data set captured from the drilling operation. At any time before, during, or after the real-time data is displayed in the GUI at block 903)

the contour defining an operational window comprising ranges of operating loads(see fig 4-6- FIG. 4 is a diagram of an example multi-dimensional real-time or near real-time contour map that visualizes the operational parameters resulting from combinations of drilling parameters over particular data ranges.)

receiving operating data from one or more sensors of the earth-boring tool, the operating data including data being associated with sensed operating loads of the earth-boring tool. (see para 22- The LWD/MWD elements 120 a may comprise downhole instruments, including sensors, that continuously or intermittently monitor downhole conditions, drilling parameters, and other formation data. Information generated by the LWD/MWD element 120 a may be stored while the instruments are downhole and recovered at the surface later, or communicated to the surface using telemetry system 120 b..)

responsive to determining that the operating data represents operating loads within the operational window, (see para 29- Generally, the operator may attempt to maintain the operating conditions in optimal ranges by searching for and identifying optimal combinations of drilling parameters.  see para 38-39-The location and distribution of the indicators 502 within the map 500 may be used to determine the performance of the operator. For example, if the indicators 502 are clustered within an area in the map 500 with a relatively high ROP, then the operator was generally successful in identifying and maintaining optimal combinations of drilling parameters)

Examiner note: Within the map 500 (that is operational window), operator attempt to find a operating loads data in optimal ranges. If the operator is successful in finding the optimal ranges for the operating loads data then they are within the operational window and indicates a low risk to the earth-boring tool. 

overlaying at least one first marker of a first color over the contour plot in the GUI, wherein the at least one marker represents a first instant in time, representing a first operating load of the earth-boring tool at that instant of time, and having the first color indicating no risk. (see para 35-38- the map 500 plots ROP values as a color gradient at combinations of WOB and RPM values that are plotted on the x- and y-axes, respectively.  The location and distribution of the indicators 502 within the map 500 may be used to determine the performance of the operator. For example, if the indicators 502 are clustered within an area in the map 500 with a relatively high ROP, then the operator was generally successful in identifying and maintaining optimal combinations of drilling parameters. If, on the other hand, the indicators 502 are spread out or generally clustered within an area of the map 500 with relatively low 502, then the operator was generally not successful in identifying and maintaining optimal combinations of drilling parameters. The processor may then display indicators for each combination of drilling parameters with a number of occurrences above a certain percentage of the total number of entries in the selected raw data set. This percentage may be set by a user of the information handling system, such as an operation, through GUI.)


Examiner note: Color gradient specifies a range of position-dependent colors, usually used to fill a region. Successful corresponds to low risk of failure. Indicators represents plurality of markers in the map. 

responsive to determining that the operating data represents operating loads outside the operational window, (see para 29- Generally, the operator may attempt to maintain the operating conditions in optimal ranges by searching for and identifying optimal combinations of drilling parameters.  see para 38-The location and distribution of the indicators 502 within the map 500 may be used to determine the performance of the operator. If, on the other hand, the indicators 502 are spread out or generally clustered within an area of the map 500 with relatively low 502, then the operator was generally not successful in identifying and maintaining optimal combinations of drilling parameters.)

Examiner note: Within the map 500 (that is operational window), operator attempt to find an operating loads data in optimal ranges. If the operator is not successful in finding the optimal ranges for the operating loads data then they are outside the operational window and indicates a high risk to the earth-boring tool. 

overlaying at least one second marker of a second, different color over the contour plot in the GUI, wherein the at least one second marker represents a second instant in time, representing a second operating load of the earth-boring tool at that instant of time, and having the second color indicating risk.  (see para 35-38- the map 500 plots ROP values as a color gradient at combinations of WOB and RPM values that are plotted on the x- and y-axes, respectively. The location and distribution of the indicators 502 within the map 500 may be used to determine the performance of the operator. For example, if the indicators 502 are clustered within an area in the map 500 with a relatively high ROP, then the operator was generally successful in identifying and maintaining optimal combinations of drilling parameters. If, on the other hand, the indicators 502 are spread out or generally clustered within an area of the map 500 with relatively low 502, then the operator was generally not successful in identifying and maintaining optimal combinations of drilling parameters. This percentage may be set by a user of the information handling system, such as an operation, through GUI.)

Examiner note: Color gradient specifies a range of position-dependent colors, usually used to fill a region. Unsuccessful corresponds to high risk of failure of earth-boring tool. 



TOTI does not teach a contour plot representing reliabilities of an earth-boring tool within a range of operating loads, the contour plot showing a range of reliabilities of the earth- boring tool, the contour plot defining an operational window comprises range of operating loads within which the earth-boring tool is anticipated to operate with about 100 percent reliability, the contour plot defining an operational window comprising ranges of operating loads with which the earth-boring tool is anticipated to operate with about 100 percent reliability and shift the contour plot including shifting the operational window based at least in part on a cumulative amount of damage experienced by the earth-boring tool. 

In the related field of invention, Reckmann teaches a contour plot representing reliabilities of an earth-boring tool within a range of operating loads,(see page 1-2- Reliable operation consists, therefore, of combining knowledge of the operating limits of MWD and LWD tools with real-time condition monitoring. Most reliability-based risk analysis techniques are founded on the premise that given a sample of failure times, it is possible to derive a probability distribution function that quantifies reliability as a function of time. Once this probability distribution function is known, then it is possible to estimate values such as reliability or failure probability at a given time. See section tool failures and fig 4-5-To establish a map from time and vibration load to probability of tool failure,)

    PNG
    media_image1.png
    644
    1183
    media_image1.png
    Greyscale


Examiner note: Reckmann to display(contour plot) relationship  between independent variable and a dependent variable. The graph shows the failure rate (or reliabilities) of the tool depends on the two variables(drilling hours and lateral acceleration).

shift the contour plot including shifting the operational window based at least in part on a cumulative amount of damage experienced by the earth-boring tool. (See page 7 and fig 5- The white area in the failure rate versus lateral 1second RMS acceleration and time diagram represent combinations of parameters (g-threshold and time) where no data is available. These combinations are never reached because they are either physically not possible or the tools had already failed. The boundary of the colored area, therefore, represents the operating limit of the tools – it is where tools are overloaded and thus fail with the highest probability. The probability of a failure then decreases to lower values in the time-load parameter space.  Within the area with lower failure rate, the minimum is a failure rate of about 0.2. The reason is that the failed runs do not only operate at high acceleration levels, but also spend a portion of time at low acceleration levels.)

Examiner note: As shown in fig 5 the contour chart is shifted to the right due to the increase in acceleration levels and amount of time in drilling and the red color indicates the maximum cumulative damage.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of real-time performance analyzer for drilling operations as disclosed by TOTI to include the contour plot showing a range of reliabilities of the earth- boring tool and shift the contour plot including shifting the operational window based at least in part on a cumulative amount of damage experienced by the earth-boring tool as taught by Reckmann in the system of TOTI in order to establish the link between MWD or LWD tool failure, and drilling dynamics. With this knowledge, it is possible to reduce failure rates and costs with real-time monitoring of downhole drilling dynamics.. (See Abstract, Reckmann)


TOTI teaches the contour plot defining an operational window comprising ranges of operating loads however the combination of TOTI and Reckmann does not teach with which the earth-boring tool is anticipated to operate with about 100 percent reliability. 

In the related field of invention, Aized teaches earth-boring tool is anticipated to operate with about 100 reliability. (see page 2500-Desirability function assesses how well a combination of input variables satisfies the goals we have defined for the responses. Individual desirability evaluates how the settings optimize a single response while composite desirability evaluates how the settings optimize a set of responses overall. The desirability function has a range of 0 to 1. One represents the ideal case while zero indicates that one or more responses are lying outside their permitted range. The response surfaces show variation of input factor against desirability function values (Fig. 12) The shape of desirability function can be changed by assigning additional weights to give added emphasis to the upper/lower bounds, or to emphasize the target value.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of real-time performance analyzer for drilling operations as disclosed by TOTI to include earth-boring tool is anticipated to operate with about 100 reliability as taught by Aized in the system of TOTI and Reckmann in order to investigate and improve deep-hole drilling process. Deep-hole drilling is a relatively complex drilling production process due to the high-hole diameter to length ratio which makes the tool shaft prone to vibration and results typically in low-quality holes from geometry and surface finish viewpoints. The drilling is performed on a high speed, high chromium die steel alloyed with molybdenum and vanadium AISI D2 using a high-speed steel drill bit. The study has been extended to optimize the drilling process by using response surface method. The best combination of input process parameters is achieved to improve the process quality. (See Abstract and conclusion, Aized)



Regarding claim 18
TOTI does not teach wherein the shift of the contour plot is based at least partially on an age of the earth-boring tool.
However, Reckmann teaches wherein the shift of the contour plot is based at least partially on an age of the earth-boring tool.(See abstract- This paper contains charts describing this relationship between dynamics, operating hours, and MWD/LWD tool failure rates. These charts are valuable in operational risk management and in developing procedures for optimal drilling practices that reduce the dynamic loads on the MWD system, resulting in prolonged tool life and reduced cost.)

Examiner note: The increase in drilling or operating hours reduces the age of earth boring tool and result in cumulative damage and shift the contour plot to the right as shown in fig 5.



Regarding claim 20
TOTI further teaches wherein the range of operating loads comprises a range of torque and a range of weight-on-bit, (see para 29 and fig 4-5- The drilling parameters of the system 100 set by the operator may affect the operating conditions of the system 100. For example, the ROP of the drilling assembly, the torque at the drill bit, and the SPP may depend, in part, on the WOB, flow rate, and drill bit RPM.)


10.    Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable TOTI et al. (PUB NO: US 2016035614 A) in view of Reckmann et al. ("MWD failure rates due to drilling dynamics.", 2010) and further in view of Aized et al. ("Quality improvement of deep-hole drilling process of AISI D2." The International Journal of Advanced Manufacturing Technology 69.9 (2013)) and still further in view of Oueslati, et al. ("New insights into drilling dynamics through high-frequency vibration measurement and modeling." SPE Annual Technical Conference and Exhibition. OnePetro, 2013.)

Regarding claim 3 
The combination of TOTI, Reckmann and Aized does not teach wherein the contour plot is generated based on simulation data from simulations or laboratory testing of drilling operations and the reliabilities including the operational window, are generated relative to simulated operating loads of multiple operating parameters.

In the related field of invention, Oueslati teaches wherein the contour plot is generated based on simulation data from simulations or laboratory testing of drilling operations. (see page 2- The research presented in this paper utilizes field and laboratory testing with improved sensors, detailed modeling with advanced computer codes, and analysis of data from all over the world. See page 12-13 and fig 14-15 -A stability map of HFTO is also developed based on laboratory measurements. In this case, an alternate approach is used – a colored contour plot based on dominant torsional frequency (mode) is created. As shown in Fig. 15b, the HFTO correspond to the higher frequencies in the color map. )

and the reliabilities including the operational window, are generated relative to simulated operating loads of multiple operating parameters. (see page 4- A suite of laboratory tests were designed and conducted to reproduce and characterize the HFTO phenomenon. The tests utilized a high-pressure bottom-hole simulator test rig. see page 12-13- A stability map of HFTO is also developed based on laboratory measurements)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of real-time performance analyzer for drilling operations as disclosed by TOTI to include wherein the contour plot is generated based on simulation data from simulations or laboratory testing of drilling operations and the reliabilities including the operational window, are generated relative to simulated operating loads of multiple operating parameters as taught by Oueslati in the system of TOTI, Reckmann and Aized in order to presents worldwide field case studies to illustrate the dynamic instabilities of the bottom-hole assembly. Details are provided of laboratory and field testing where the drilling environment is strategically controlled to characterize the dependence of these high-frequency torsional oscillations on bit design, operating parameters, and formation properties. The implications on drilling performance are also discussed in an attempt to satisfy the quest for efficient and reliable drilling. (See Abstract, Oueslati)

Regarding claim 4
The combination of TOTI, Reckmann and Aized does not teach wherein the contour plot is generated based on historical data from previously performed drilling operations. and the reliabilities including the operational window, are generated relative to historical operating loads of multiple operating parameters.

Oueslati further teaches wherein the contour plot is generated based on historical data from previously performed drilling operations. (see page 2- The investigation considered historical data analysis, conducted new laboratory and field testing with improved instrumentation, and employed advanced dynamics modeling. See page 12-13 and fig 14-15 -A stability map of HFTO is also developed based on laboratory measurements. In this case, an alternate approach is used – a colored contour plot based on dominant torsional frequency (mode) is created. As shown in Fig. 15b, the HFTO correspond to the higher frequencies in the color map )

and the reliabilities including the operational window, are generated relative to historical operating loads of multiple operating parameters. (see page 3-4- These results were also corroborated by historic test data analysis in the laboratory. see page 12-14- A stability map of HFTO is also developed based on laboratory measurements)

Regarding claim 12 
The combination of TOTI, Reckmann and Aized does not teach to determine cumulative damage experience by the earth boring tool based at least in part on simulation data from simulations of drilling operations.

In the related field of invention, Oueslati further teaches to determine cumulative damage experience by the earth boring tool based at least in part on simulation data from simulations of drilling operations. (see page 4- A suite of laboratory tests were designed and conducted to reproduce and characterize the HFTO phenomenon. The tests utilized a high-pressure bottom-hole simulator test rig. see page 12-13 and fig 14-15-some of the observations regarding interaction of HFTO with well-known dynamic instabilities. Laboratory tests (Fig. 14b) show that severe lateral vibrations (e.g., backward whirl) and HFTO are mutually exclusive. The HFTO can be clearly seen in the measured in-bit vibrations throughout the test except during periods of high lateral vibrations (arising from backward whirl), which occur at low Depth of Cut (DOC). This indicates that the likelihood of experiencing HFTO in the backward whirl zone of low WOB and high RPM should be low. )



Regarding claim 13
The combination of TOTI, Reckmann and Aized does not teach to determine cumulative damage experience by the earth boring tool based at least in part on historical data from previously performed drilling operations.

Oueslati further teaches to determine cumulative damage experience by the earth boring tool based at least in part on historical data from previously performed drilling operations. (see page 2- The investigation considered historical data analysis, conducted new laboratory and field testing with improved instrumentation, and employed advanced dynamics modeling. See para 12-13- some of the observations regarding interaction of HFTO with well-known dynamic instabilities. Laboratory tests (Fig. 14b) show that severe lateral vibrations (e.g., backward whirl) and HFTO are mutually exclusive. The HFTO can be clearly seen in the measured in-bit vibrations throughout the test except during periods of high lateral vibrations (arising from backward whirl), which occur at low Depth of Cut (DOC). This indicates that the likelihood of experiencing HFTO in the backward whirl zone of low WOB and high RPM should be low. )



11.     Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable TOTI et al. (PUB NO: US 2016035614 A) in view of Reckmann et al. ("MWD failure rates due to drilling dynamics.", 2010) and further in view of Aized et al. ("Quality improvement of deep-hole drilling process of AISI D2." The International Journal of Advanced Manufacturing Technology 69.9 (2013)) and still further in view of Zeineddine et al. (PUB NO: US 20130341090 A1). 

Regarding claim 16
The combination of TOTI and Reckmann does not teach wherein shifting the contour plot based at least in part on a cumulative amount of damage comprises shrinking an operational window of the contour plot. 

In the related field of invention, Zeineddine teaches wherein shifting the contour plot based at least in part on a cumulative amount of damage comprises shrinking an operational window of the contour plot. (see para 71-As can be seen, the 1024 Hz of stick-slip data is reduced to 40 contours in the waterfall plot (441), and then the 40 contours are reduced to 40 points in the gyro stick-time (442) or stick-time percentage (443).)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of real-time performance analyzer for drilling operations as disclosed by TOTI and Reckmann to include wherein shifting the contour plot based at least in part on a cumulative amount of damage comprises shrinking an operational window of the contour plot as taught by Zeineddine in the system of TOTI and Reckmann in order to reveal the average stick-slip period, and the quick rpm phase can be analyzed to identify corrective actions to address the stick-slip event or to determine the rock strength and information of other rock to drill bit interactions.. (See para 72, Zeineddine)


Relevant prior art

12.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pastusek et al. 20090194332 A1.
Discussing a method for monitoring operating parameters of drill bits during drilling operations.

ETAJE et al. 20190106978 A1.
Discussing a method to identify the vibration prone zones and provide recommendations to the driller to change the operating weight on bit (WOB) and rotation speed (RPM) to achieve drilling efficiency while reducing the possibility of damages downhole.
Carter-Journet, Katrina, et al. "Estimating probability of failure for drilling tools with life prediction." SPE Asia Pacific Oil & Gas Conference and Exhibition. OnePetro, 2014.
Discussing a bayesian-based model selection technique which incorporates operating environment variables after each successful drilling run to dynamically select the model that gives the best survival probability, ensuring maximum utilization of a component, while avoiding failure and improving the overall reliability of the tool in the field.
Kale, Amit A., et al. A Probabilistic Approach for Reliability and Life Prediction of Electronics in Drilling and Evaluation Tools. Baker Hughes Incorporated Houston United States, 2014.
Discussing a method for predicting the life of electronics in downhole drilling environments using statistical modeling and probabilistic methods on life cycle history and operational data from the field. Drilling electronics operate under extremely harsh downhole environments with temperatures beyond 150C and vibration levels exceeding 15g.



                                                                                 Conclusion

13.           All claims 1-20 are rejected.
14.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/
Examiner, Art Unit 2147                              
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147